DETAILED ACTION

Response to Amendment
The amendment under After Final Consideration Pilot under (AFCP) 2.0 filed on 07/14/2021 is entered.  Applicant previously canceled claims 1-15.  Applicant amended claims 16 and 35.  Claims 33-34 are canceled by the Examiner for the reasons noted herein below.  Claim 35 is eligible as a rejoinder as noted herein below.  
Claim 16-32, 35 and 36 are allowed.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-34 directed to Group II non-elected without traverse.  Accordingly, claims 33-34 have been cancelled.

Claim 16-32 and 36 are allowable. Claim 35, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Invention I (apparatus claims 16-32) and inventions II (method claims 33-35), as set forth in the Office action mailed on 01/27/2021, is hereby withdrawn and claim 35 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   
	The claims have been amended as follow:
Claims 33-34 has been canceled.  
This application is in condition for allowance except for the presence of claim 33-34 directed to non-elected without traverse.  Accordingly, claims 33-34 been cancelled.  Claims 33-34 are not eligible for rejoinder under MPEP § 821.04, because they do not require all of the limitations of the allowable claim 16.  

Allowable Subject Matter
Claims 16-32, 35 and 36 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 16 is allowed, because the prior art does not disclose or suggest:  A clothing for a machine for producing a fibrous web, the clothing comprising: 
a basic structure having a top side, a running side, and a nonwoven support at least on one side; said nonwoven support having a layer being a functional zone that extends over more than 50 pm in a thickness direction of the clothing and includes a first portion and a second portion of nonwoven fibers; said nonwoven fibers of said first portion containing a polyurethane, and said nonwoven fibers of said second portion consisting of a polymer material not including a polyurethane; said first portion making up between 10 wt. % and 60 wt. % of said functional zone; and the polyurethane material of said nonwoven fibers of said first portion having a hardness between 35 Shore D and 85 Shore D.
	Similarly, claim 35 is allowed, because the prior art does not disclose or suggest:  A method for producing a clothing for a machine for producing a fibrous web, the method comprising: i) providing a basic structure; ii) providing a functional nonwoven layer, the functional nonwoven layer to extend over more than 50 um in a thickness direction of the clothing and including a first portion and a second portion of nonwoven fibers, the nonwoven fibers of the first portion containing a polyurethane, the nonwoven fibers of the second portion consisting of a polymer material not including a polyurethane, and the first portion making up between 10 wt. % and 60 wt. % of the functional nonwoven layer; and the polyurethane material of the nonwoven fibers of the first portion having a hardness between 35 Shore D and 85 Shore D; and iii) securing the functional nonwoven layer, and optionally securing further nonwoven layers, to the basic structure by needling.
	  
Claims 17-32 and 36 are dependent directly/indirectly on claim 16 and therefore, they are allowed as well.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed on July 14, 2021 have been considered.
In view of the arguments and amendment to the claims, Applicant has also overcome by amendment the rejections set forth previously under 35 U.S.C. 103 as being unpatentable over JOHAN 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748
/Eric Hug/Primary Examiner, Art Unit 1748